The opinion of the court was delivered by
Coulter, J.
This cause leans upon and is governed by the case of Joseph Uhrich against same defendant, decided at this term. The court in this case took the whole evidence from the jury and instructed them that the plaintiff below had no standing in court according to the evidence, and had no right to recover. Rut we are of contrary opinion. The evidence if believed by the jury not only tends and conduces to establish a trust, and that the plaintiffs are the cestui que trusts, but makes it out clearly enough. Joseph Uhrich was but a naked trustee; thére was a resulting trust in favor of the plaintiffs, who were the cestui que trusts.
If Joseph Uhrich had sold to Beck, and he had no notice of the trust, and had paid the purchase moneys, he would have been protected. But - Beck has not paid except a very small part of the purchase money, and for that he has probably been compensated by the rents and profits. We see no force in the allegation that the plaintiffs ought to pursue the administrators of John Uhrich. They are by no means compelled to do so. The land is theirs, if the facts in evidence are true, and they have a right to pursue it. See opinion in Peter Beck, plaintiff in error, vs. Joseph Uhrich, at this term.
Judgment reversed and a venire de novo awarded.